Citation Nr: 1706200	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-48 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to disability ratings for status post right pectoralis muscle tear in excess of 20 percent from November 1, 2008 to January 3, 2010 and 40 percent on and after January 4, 2010.

2.  Entitlement to an initial compensable rating for right ear hearing loss.  


REPRESENTATION

Veteran represented by: National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 1984 to October 2008.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, but was certified to the Board by the RO in San Diego, California.  In the November 2008 rating decision, the Salt Lake City RO, in pertinent part, granted service connection for status post right pectoralis muscle tear and right ear high frequency sensorineural hearing loss status post right eardrum rupture with noncompensable ratings, effective November 1, 2008.  

In an April 2010 rating decision, the Salt Lake City RO granted a disability rating of 20 percent for status post right pectoralis muscle tear, effective November 1, 2008.  

In his November 2009 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board at his local RO.  In June 2013, VA notified him that such a hearing was scheduled for later in June 2013 at the San Diego RO.  Because the Veteran did not appear and did not request a postponement, VA considers his request for a hearing to be withdrawn.  38 C.F.R. § 20.704.

These issues were previously remanded by the Board in October 2013 for further development.  They have been returned to the Board for further review.

In a September 2016 rating decision, the VA Appeals Management Center (AMC) granted a disability rating of 40 percent for status post right pectoralis muscle tear, effective January 4, 2010.  As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's status post right pectoralis muscle tear has been manifested by severe muscle disability for the entire period on appeal.

2.  During the period on appeal, the Veteran's right ear hearing loss was not manifested by worse than a Level II hearing loss.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a rating of 40 percent, but no higher, for status post right pectoralis muscle tear have been met for the full period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.55, 4.56, 4.73, Diagnostic Code 5302 (2016).  

2.  During the period on appeal, the criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

VA's duty to notify was satisfied by July 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, and VA examination reports.  The Veteran was provided VA examinations in August 2008, January 2010, and September 2016.  The August 2008 examination was conducted prior to his discharge from service.  The examinations were based upon consideration of the Veteran's medical history and described his disabilities in detail sufficient to allow the Board to make fully informed determinations.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  At the September 2016 VA examination, the Veteran stated in his own words that his hearing loss caused him to have problems understanding the television and certain voices.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In sum, the VCAA provisions have been considered and complied with as to these issues.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

The Board remanded this case in October 2013 so that additional records could be obtained and so he could be afforded VA examinations.  These actions were accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Status Post Right Pectoralis Muscle Tear

The Veteran contends that his status post right pectoralis muscle tear warrants ratings in excess of 20 percent from November 1, 2008 to January 3, 2010 and in excess of 40 percent on and after January 4, 2010.  

This disability is currently rated under 38 C.F.R. § 4.73, Diagnostic Code 5302, for an injury to muscle group II.  The Veteran's right side is dominant.  

Muscle injuries are evaluated pursuant to the criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.  Muscle group II controls depression of the arm from vertical overhead to hanging at the side, downward rotation of the scapula, and part of forward and backward swinging of the arm.  Id., Diagnostic Code 5302.  

Under Diagnostic Codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d).  Under Diagnostic Code 5302, severe impairment on the dominant side is rated 40 percent disabling, moderately severe impairment is rated 30 percent disabling, moderate impairment is rated 20 percent disabling, and slight impairment is noncompensable.  38 C.F.R. § 4.73, Diagnostic Code 5302.  

The severity of a muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

A slight muscle disability is one in which the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as defined above.  Objective findings would include a minimal scar and no evidence of fascial defect, atrophy, or impaired tonus, with no impairment of function or retention of metallic fragments.  38 C.F.R. § 4.56(d)(1).

A moderate muscle disability is one in which the injury was either through and through or a deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  The service department record or other evidence would show in-service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined above, particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings would include small or linear entrance and (if present) exit scars, indicating a short track of a missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability is one in which the injury was either through and through or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record or other evidence would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined above and, if present, evidence of inability to keep up with work requirements.  Objective findings would include entrance and (if present) exit scars, indicating the track of a missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side would demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe muscle disability is one in which the injury was either through and through or a deep penetrating wound by a high velocity missile or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record or other evidence would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined above, which would be worse than that shown for moderately severe injuries and, if present, evidence of inability to keep up with work requirements.  Objective findings would include ragged, depressed, and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle injury: 1) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, 2) adhesion of the scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, 3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, 4) visible or measurable atrophy, 5) adaptive contraction of an opposing group of muscles, 6) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and 7) induration or atrophy of an entire muscle following simple piercing by a projectile.  

The Veteran is also currently assigned a separate compensable rating of 10 percent for right shoulder degenerative joint disease, effective November 1, 2008.  

The Veteran tore his right pectoralis muscle in 1993, during his active duty service.  A September 1996 service treatment record notes deformity of the chest with atrophy of the right pectoralis major muscle.  

The Veteran was afforded a VA internal medical examination in August 2008, prior to his separation from active duty service.  The Veteran reported intermittent pain in his right pectoral area as well as loss of strength, weakness, and difficulty moving his right shoulder, including inability to perform some movements.  Despite these reports, the examiner noted that the Veteran denied any functional impairment.  On examination, there was evidence of muscle damage, but not nerve, bone, or joint damage or muscle herniation.  The muscle group could move the joint independently; movement was limited by pain but not easy fatigability or weakness.  Testing indicated that muscle strength was normal.  The examiner indicated that the muscle group affected was group III.  

In his June 2009 notice of disagreement, the Veteran reported that his muscle tear limited his range of motion and prevented him from completing his normal daily activities.  He also reported pain.  

The Veteran was afforded an additional VA examination on January 4, 2010.  The examiner described the Veteran's 1993 injury as a right pectoral muscle tear with subluxation.  The Veteran reported asymmetry and atrophy of the right chest wall, distal migration of his right breast and residual defect in the right chest wall muscle.  He also reported pain in the right shoulder over the anterior aspect and in the pectoral muscle region, which worsened with cold weather, prolonged overhead lifting, carrying, and climbing activities.  He also reported fatigue, weakness, and stiffness in the right shoulder.  He specified that his symptoms caused difficulty with sleeping, brushing his teeth, shaving, dressing, and showering.  His job duties involved instructing in urban warfare and he reported difficulty with holding a simulated weapon and climbing in and out of armored vehicles.  He noted that he had begun to use his left arm when possible and, when use of his right arm was necessary, to support it with his left arm.  

On examination, the pectoral muscle group could move the shoulder joint through the useful range of motion, but limited by pain, easy fatigability, and weakness.  However, the remaining motor function of the right arm was intact, as was sensory function.  Grip strength was markedly less on the right side than the left.  Examination revealed a 4 inch by 4 inch defect in the right pectoral muscle group II, with distal migration of the right breast and an obvious defect in the pectoral muscle through its entire extent.  There was tenderness and overall atrophy of the right shoulder musculature.  The AC and impingement signs were positive, producing pectoral muscle pain and anterior shoulder pain.  The examiner's diagnosis was a right pectoral muscle tear, likely complete.  An MRI later in January 2010 revealed a complete tear of the pectoral major at the myotendinous junction with a gap of 8.6 cm.  

Based on this examiner's finding of muscular atrophy, the RO increased the Veteran's disability rating to 40 percent, effective January 4, 2010, and recharacterized the injury as to muscle group II instead of group III.  

The Veteran was afforded an additional VA examination in September 2016.  The examiner found a non-penetrating injury to muscle group II, with no evidence of fascial defects.  The injury caused some loss of muscle substance and visible or measurable atrophy.  Cardinal signs and symptoms of disability included consistent loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  The examiner noted decreased strength on the right side.  The examiner measured the atrophied right side at 10cm and the nonatrophied left side at 14cm.  The examiner described the functional impact of this injury as limiting lifting, carrying, throwing, golfing, and opening jars.  

Based on the evidence described above, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's status post right pectoralis muscle tear warrants a rating of 40 percent from November 1, 2008.  The current 40 percent rating from January 4, 2010 is based on evidence of visible or measurable atrophy.  The August 2008 VA examiner did not comment on the presence or absence of atrophy but, given the presence of atrophy back at least as far as September 1996 and the absence of anything to indicate that the atrophy was completely corrected in the intervening years, it is at least as likely as not that the muscle atrophy present in September 1996 continued to be present until noted again by the January 2010 VA examiner.  As such, a 40 percent rating is warranted for the entire period on appeal.  This is the maximum schedular rating for an injury to muscle group II and there are no other Diagnostic Codes that might apply.  

Right Ear Hearing Loss

The Veteran asserts that his service-connected hearing loss warrants a compensable rating.  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. §§ 3.385, 4.86, Diagnostic Code 6100.  
 
To evaluate the degree of disability from bilateral service-connected hearing loss, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.   See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

Because the Veteran is only service-connected for hearing loss in one ear, the nonservice-connected ear is assigned a Roman numeral designation for hearing impairment of Level I.  38 C.F.R. § 4.85(f).  An exception to this rule applies if hearing loss in the service-connected ear is compensable to a degree of 10 percent, in which case hearing loss in the nonservice-connected ear is evaluated as though it were service-connected.  38 C.F.R. § 3.383(a).  

The Veteran was afforded a VA audiological examination in August 2008, prior to his separation from active duty service.  Following the examination the examiner found that the Veteran suffered from bilateral high frequency sensorineural hearing loss. Pure tone thresholds from this examination, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
15
30
45
28
LEFT
20
15
30
35
25

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The findings from the this examination require the use of Table VI for the right ear.  Applying the findings to that table yields a finding of Level I hearing loss in the right ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Because only the right ear is service-connected, VA must assign Level I hearing loss to the left ear, but the result of applying Table VI to the left ear would also be Level I hearing loss.  Where hearing loss is at Level I in each ear, a noncompensable rating is assigned under Table VII.  Id.

In his June 2009 Notice of Disagreement, the Veteran reported that he had undergone an additional VA audiology exam on June 5, 2009, and that it showed worsened hearing.  The examination the Veteran underwent on that day was not a VA Compensation and Pension examination to be used for rating the severity of his service-connected right ear hearing loss.  It was an audiology consultation regarding the Veteran's hearing aids.  The consultation record does not note any specific pure tone thresholds, but describes normal hearing in the right ear from 250 Hz to 3000 Hz, moderate sensorineural hearing loss at 4000 Hz, and mild sensorineural hearing loss from 6000 Hz to 8000Hz.  In the left ear, the record describes normal hearing from 250 Hz to 4000 Hz, with mild sloping to moderate sensorineural hearing loss from 6000 Hz to 8000 Hz.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The audiology report is not adequate for rating purposes because it does not provide averages.  

The Veteran was afforded an additional VA audiological examination in January 2010.  Following the examination the examiner found that the Veteran suffered from normal to mild sensorineural right ear hearing loss and that the hearing in his left ear was clinically normal.  The examiner noted significant occupational effects in the form of hearing difficulty, with no effects on usual daily activities.  Pure tone thresholds from this examination, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
10
25
25
40
25
LEFT
10
25
15
25
18.75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  The findings from the this examination require the use of Table VI for the right ear.  Applying the findings to that table yields a finding of Level II hearing loss in the right ear.  Id.  Because only the right ear is service-connected, VA must assign Level I hearing loss to the left ear, but the result of applying Table VI to the left ear would also be Level I hearing loss.  Where hearing loss is at Level II in one ear and Level I in the other, a noncompensable rating is assigned under Table VII.  Id.  

The Veteran was afforded an additional VA audiological examination in September 2016.  He reported having difficulty understanding the television and certain voices.  Following the examination the examiner found that the Veteran suffered from bilateral sensorineural hearing loss.  Pure tone thresholds from this examination, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
15
35
30
50
32.50
LEFT
20
30
20
20
22.50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 100 percent in the left ear.  The findings from the this examination require the use of Table VI for the right ear.  Applying the findings to that table yields a finding of Level I hearing loss in the right ear.  Id.  Because only the right ear is service-connected, VA must assign Level I hearing loss to the left ear, but the result of applying Table VI to the left ear would also be Level I hearing loss.  Where hearing loss is at Level I in each ear, a noncompensable rating is assigned under Table VII.  Id.  The examiner noted functional impact in the form of difficulty understanding the television and certain voices.  

The Veteran asserts that his hearing loss is worse than its currently assigned noncompensable rating.  He is competent to report a decrease in hearing acuity and his statements are credible.  The Board acknowledges the Veteran's complaints regarding the impact of hearing loss on his daily life, but his lay assertion does not constitute competent evidence to indicate that his hearing disability is worse than has been recorded in his VA examinations or that hearing loss has functionally affected the Veteran in any more severe ways than have been discussed in the record and were already considered by medical professionals.  The competence of a lay person to provide a medical opinion must be determined on a case by case basis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not competent to make such a conclusion.  Determining the severity of hearing loss involves using specialized equipment and interpreting audiological test results.  The record does not show that the Veteran possesses the training or experience needed to accomplish these actions.  The probative value of his assertions is low.  
 
In brief, the medical examination findings are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and the nature of any functional impairment is adequately reflected by those medical findings. Accordingly, the preponderance of the most probative evidence is against the claim of entitlement to a compensable rating for right ear hearing loss.

Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's right pectoralis muscle tear and right ear hearing loss represent an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably for muscle group injuries describe the Veteran's disability level and symptomatology for his injury to muscle group II.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration of his right pectoralis muscle tear is not warranted.

The Board has compared the level of severity and symptomatology of the Veteran's service-connected right ear hearing loss with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of problems understanding the television and certain voices, the Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak, 21 Vet. App. at 455.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in these situations.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers (as indicated by the "+" signs in Tables VI and VIA as well as the provisions of 38 C.F.R. § 4.86(a)).

Therefore, the Veteran's difficulty understanding the television and certain voices is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the criteria set forth in the rating schedule.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to a schedular rating of 40 percent, but no more, for status post right pectoralis muscle tear is granted on and after November 1, 2008, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an initial compensable rating for right ear hearing loss is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


